Citation Nr: 0110102	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in February 2000.  That decision granted 
the veteran's claim to reopen the previously denied claim, 
but denied the veteran's claims of entitlement to service 
connection for PTB as not well-grounded.  The denial of 
service connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

Although the RO, in February 2000, found the evidence 
sufficient to reopen the veteran's claim of service 
connection for PTB, the Board must also first address that 
question.   The veteran's claim was certified to the Board as 
a claim for service connection for PTB.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action. Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed.Cir. 1996).  The issue before the Board is 
whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for PTB 
has been submitted.  Only if the Board finds new and material 
evidence may it properly address the merits of the decision.


FINDINGS OF FACT

1.  In a final rating decision of December 1961, the RO 
denied the veteran's claim for service connection for PTB.

2.  The evidence submitted since the RO's December 1961 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's final December 1961 denial 
is new and material; the claim for service connection for PTB 
is reopened.  38 U.S.C.A. §§ 5108 (West 1991 & Supp. 2000); 
38 U.S.C. 4005 (1958); 38 C.F.R. §§ 3.156 (2000); 38 C.F.R. 
3.104(a) (effective May 29, 1959 to December 31, 1962).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations Pertinent to Service Connection

Service connection means, essentially, that the facts, as 
shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000). Each disorder 
for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence. 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b). The regulation 
requires continuity of symptomatology, not continuity of 
treatment. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Active pulmonary tuberculosis which is at least 10 percent 
disabling within three years of release from service is 
presumed to be service connected, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309(a) (2000).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity. 38 C.F.R. § 3.371(a)(1) (2000).

Analysis

The veteran in this case contends that he had the onset of 
PTB during active service.  The veteran's claim was 
originally denied in December 1961.  As indicated above, the 
December 1961 rating decision that denied entitlement to 
service connection for PTB became final when the veteran did 
not appeal within one year of the date of notification of 
such determination.  38 U.S.C. 4005 (1958); 38 C.F.R. 
3.104(a) (effective May 29, 1959 to December 31, 1962).  Once 
a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a). In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim. Id. at 
1363.

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim. 
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)). Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284. The Court also held 
that in order to reopen a previously and finally disallowed 
claim there must be new and material evidence submitted 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Id.

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the December 1961 decision, the evidence 
consisted of the veteran's service medical and personnel 
records, a medical certificate, the affidavit of A.A., and 
the veteran's own statements.  The veteran's service records 
included Affidavit for Philippine Army Personnel.  The 
veteran reported contracting malaria during the course of his 
service; however, no mention of PTB was recorded.  The 
medical certificate, dated in September 1961, signed by M. 
R., certified that he treated the veteran for minimal P.T.B. 
from 1945 to 1948.  M.R. reported that the veteran was under 
his treatment and was given medicine per orem and 
intramuscularly for almost one year.  The affidavit of A.A. 
reported the circumstances of the veteran's service.  A.A. 
attested to the veteran's illness during his period of 
service.   The RO denied the veteran's claim because there 
was no medical evidence or affidavits that had been submitted 
to reveal PTB subsequent to the veteran's service.  PTB had 
also not been diagnosed by approved methods.

Evidence dating after that December 1961 decision was added 
to the veteran's claims file.  The veteran submitted a 
February 1971 statement from the Quezon Institute that 
reported the results of  X-ray examinations of the veteran's 
lungs taken between March 1958 and May 1959.

The RO sent the veteran a letter, that appears to have been 
returned undelivered, noting in summary that the veteran's 
claim could not be reopened because medical evidence showing 
present disability had no value in showing service connection 
because it would not prove the disability occurred during 
service.  

In May 1999, in response to the veteran's request to reopen 
his claim, the RO sent the veteran a letter detailing why the 
veteran's PTB had been denied service connection in December 
1961.  The letter noted that new and material evidence 
sufficient to reopen the claim would consist of medical 
records showing that it originated or became worse during 
active service, or was manifested to a compensable degree 
within three years from his discharge date.

The veteran submitted a discharge form from the VMMC showing 
treatment for BTB in March 1990.  Also submitted was an 
admission card from the Quezon Institute showing treatment 
for an unspecified illness from March 1958 to February 1959.  
The veteran also submitted duplicates of the previously 
submitted private medical evidence.

In February 2000 the RO granted the veteran's request to 
reopen the claim, but denied the veteran's claim as not well-
grounded.

The evidence submitted subsequent to the December 1961 
decision demonstrates the existence of a PTB after the 
veteran's separation from service.  Similar evidence was of 
record at the time of the December 1961 decision, in the form 
of the Medical Certificate.  However, this new evidence is 
both new and material, in that it tends to prove an element 
of the veteran's claim, i.e. a current disability.

Accordingly, the Board finds that new and material evidence 
has been presented sufficient to reopen the previously denied 
claim of entitlement to service connection for PTB.  To this 
extent, the veteran's appeal is granted.


ORDER

New and material evidence having been presented the claim for 
service connection for PTB is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular the veteran should be 
afforded all medical examinations necessary under the VCAA, 
if deemed appropriate.  He should be notified of the evidence 
necessary to prove the existence PTB during his period of 
active service according to 38 C.F.R. § 3.370 et seq. (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 


